          Case 1:18-cr-00340-LGS Document 394 Filed 10/09/20 Page 1 of 2




                                                                THE WRITER’S DIRECT DIAL NO.
                                                                              (424) 652-7814

                                                                 WRITER’S INTERNET ADDRESS
                                                                 bklein@bakermarquart.com

Via ECF

October 9, 2020

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Sohrab Sharma and Robert Farkas
       CR 18-340-LGS

Dear Judge Schofield:

         Defendant Robert Farkas respectfully requests a seven-day extension of the deadline to
file his sentencing submission. Even under the proposed new schedule, Mr. Farkas’s submission
will still be submitted approximately two months before the sentencing date and well before the
Court’s standard deadline of seven days in advance of the sentencing date. (See Individual Rules
and Procedures for Criminal Cases. ¶ J(2).) This request is unopposed by the government.

       On October 6, 2020, the Court granted Mr. Farkas’s request for a continuance of the
sentencing date due to Covid-19 travel logistics, moving his sentencing from October 22, 2020 to
December 15, 2020. (Dkt. No. 391.) The Court also set today as the deadline for defendant’s
submission, with the government submission due on October 15, 2020. [1]

       The defense has been working diligently on Mr. Farkas’s sentencing submission since
well before September, including this week, and presently has a solid working draft. The
defense, however, needs a brief extension of time for a number of compelling reasons. Among

[1]
   The defense had requested a sentencing date of November 19, 2020, with October 15, 2020 as
its submission due date and October 29, 2020 as the government’s.
            Case 1:18-cr-00340-LGS Document 394 Filed 10/09/20 Page 2 of 2




   those reasons, members of the defense team have had a number of unexpected and lengthy court
   appearances this week that have significantly hampered and interfered with work on the
   submission. In addition, the defense is still waiting on, analyzing, and incorporating into the
   submission important materials, including medical records, as well as doing additional legal
   research and analysis as a result of issues that recently emerged. In light of these facts, the
   defense respectfully requests this schedule:

                 Defense Sentencing Submission – October 16, 2020

                 Government Submission – October 30, 2020

           For all the above reasons, the Court should grant the defense request for a brief extension
   of the sentencing submission filing deadlines.

   Respectfully submitted,

   /s/ Brian E. Klein
   Brian E. Klein
   Baker Marquart LLP
   -and-
   Paul D. Petruzzi
   Law Offices of Paul D. Petruzzi PA
   -and-
   Sanford N. Talkin
   Talkin, Muccigrosso & Roberts LLP




Application GRANTED. This request is untimely. Nevertheless, Defendant Farkas' sentencing submission
shall be filed by October 16, 2020. The Government's submission shall be filed by October 30, 2020. No
further extensions will be granted absent extraordinary circumstances. The Clerk of the Court is directed to
terminate the letter motion at docket number 393.

Dated: October 9, 2020
New York, New York




                                                    2
